IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


JEFFREY LYNN NAGLE, EXECUTOR OF         : No. 835 MAL 2016
THE ESTATE OF DOUGLAS EDWARD            :
BELL, DECEASED,                         :
                                        : Petition for Allowance of Appeal from
                 Petitioner             : the Order of the Commonwealth Court
                                        :
                                        :
           v.                           :
                                        :
                                        :
TRUEBLUE, INC., LABOR READY, INC.       :
AND LABOR READY NORTHEAST, INC.         :
AND RYE TOWNSHIP,                       :
                                        :
                 Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 2nd day of June, 2017, the Petition for Allowance of Appeal is

DENIED.